Citation Nr: 1220755	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from April 14, 2005 to April 3, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD from April 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to April 1977, and from April 1977 to January 2004.

These matters come to the Board of Veterans' Appeals (Board) from April 2007 rating decision in which the RO awarded service connection and assigned an initial, 50 percent rating for PTSD, effective April 14, 2005.  In May 2007, the Veteran filed a notice of disagreement (NOD) with the assigned rating May 2007, a statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

The Board's decision on the claim for a higher, initial rating for PTSD, from April 14, 2005 to April 3, 2007 is set forth below.  The matter of higher rating for PTSD from April 4, 2007 is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  From the April 14, 2005,effective date of the award of service connection for PTSD, to April 3, 2007 (the date on which the Veteran was last provided with a VA examination), the Veteran's psychiatric symptoms have primarily included chronic sleep impairment with nightmares, depressed mood, anxiety, panic, isolation, hypervigilance, flashbacks, irritability and disturbances of motivation in mood; collectively, these symptoms reflect occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD from April 14, 2005 to April 3, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A May 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The Board points out that, although the Veteran has not been furnished with a letter explaining what is needed to support a higher rating for PTSD, on these facts, such omission is harmless.  In addition to the pre-rating notice identified above, after the Veteran's disagreement with the initial rating assigned, the SOC set forth the criteria for higher ratings for psychiatric disability (the timing and form of which suffices for Dingess/Hartman).  Moreover, various documents in the claims file by the Veteran and his representative indicate that the Veteran had actual knowledge of the information and evidence necessary to support his claim for higher rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, VA examination reports,  records from the Social Security Administration and private treatment records.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and by his representative on his behalf.  The Board also finds that no further RO action on this matter, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126.  The Board must, in its analysis consider whether staged rating is warranted.  

Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under that criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Considering the pertinent evidence of record in light of the above, the Board finds that, the criteria for an initial rating in excess of 50 percent have not been met at any point pertinent to the April 14, 2005 effective date of the grant of service connection.

The claims file includes a May 2005 examination from Dr. E.H. of the private facility, Goldsboro Psychiatric Clinic.  The May 2005 report reveals the Veteran's explanation that he began having nightmares in 1969 and that he presently had nightmares at least once per week, waking in a panic for two to three minutes.  The Veteran reported flashbacks which occurred two to three times a month and he stated that he averaged five hours of sleep per night.

It was further noted that the Veteran experienced intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone behind him.  He reported that he socialized infrequently and with individual friends only.  Dr. E.H. stated that the Veteran's recent memory was severely impaired, so much so that he was unable to remember what he reads and gets lost when travelling.  It was noted that the Veteran heard cars drive to his residence twice a month and noises in the house two to five times per week.  It was noted that the Veteran saw shadows moving out of the corners of his eye two to five times per week.  It was noted that these hallucinations and illusions occurred when no one or anything was there.

The Veteran was shown to report that he felt depressed seventy five percent of the time with low energy and little interest in things.  Dr. E.H. stated that the Veteran's PTSD made him unable to sustain social and work relationships and that he therefore considered the Veteran permanently and totally disabled and unemployable.  A GAF score of 35 was assigned.

Assessment records and reports from Goldsboro Psychiatric Clinic dated in May 2005 and June 2005 which noted the Veteran's reports of nightmares, panic attacks twice a month, rare socialization and trouble with memory.  The Veteran did not report suicidal thoughts or behavior.  The Veteran is shown to have reported hallucinations from one to five times per week in the Goldsboro assessment report's "Hallucinations Checklist."

The claims file includes an August 2005 psychiatric assessment from the North Carolina Department of Health and Human Services in which it was noted that the Veteran continued to have a sense of hypervigilance and excessive startle response.  Mental status examination revealed that the Veteran was in contact with reality.  He reported no history of hallucinations, delusions or persecutory ideas.  The Veteran had no problems with impulse control.  There was no pressured speech, suicidal thoughts or feelings of worthlessness.  The Veteran reported no anger or mania and reported problems with memory and concentration difficulties.  The examiner reported that the Veteran maintained only a few friends and a relationship with his fiancé.  His affect was tense and detached.  The Veteran was found to be oriented to person, place and time.  There was no abnormaility of judgment found.  Psychotic symptoms were not reported or observed.  The examiner noted that the Veteran's ability to tolerate stress and pressures associated with day to day work were adversely influenced by his recurrent anxiety symptoms.  A diagnosis of depression not otherwise specified and a GAF score of 60 were provided.

A September 2005 treatment note from the VA medical center noted that the Veteran had had depression, flashbacks, panic attacks and experienced "hearing and seeing things in his mind."  He stated that following treatment at Goldsboro Psychiatric Clinic, his flashbacks had decreased and he was sleeping better.

The Veteran was afforded a VA examination in September 2005.  During his examination, the Veteran reported that he did not sleep well and that he had nightmares of combat about once a week.  The Veteran reported that, during the day he experienced a lot of anxiety and tension.  He reported some startle response and hypervigilance.  He explained further that he did not like to be around crowds or other people.  He reported irritability, some depression and trouble with concentration.  It was noted that the Veteran was not working, that he left the service a year prior and was unable to work.  

The Veteran reported that he lived in a house with his fiancé and that he had three grown children.  He reported that he could take care of his activities of daily living and helped around the house.  He reported that he attended church but sat at the back pew as he became claustrophobic if he sat in the front.  He stated that he did not have a lot of hobbies.  

The examiner noted that the Veteran was neatly groomed and dressed and that he behaved normally.  Speech was spontaneous and logical, there was no pressured speech, flight of ideas or loose associations.  Thought content examination revealed no hallucinations, delusions, paranoia or ideas of reference.  The Veteran was neither homicidal nor suicidal.  The Veteran complained of intrusive thoughts, startle response and hypervigilance; flashbacks were not reported.  The Veteran reported that he was more isolated than he was and that he avoided things about Vietnam and Iraq.

Cognitive examination revealed that the Veteran was alert and oriented, judgment was good, and insight was poor.  A global assessment of functioning score of 50 was provided.

The Veteran was afforded a second VA examination in April 2007.  During his examination, the Veteran explained that he did not sleep well and when he did fall asleep, he woke up a lot or had nightmares.  He stated that he woke up anxious and sweating about twice a month and that he woke up even when he did not have nightmares.  He stated that his sleeping got worse when he stopped working.  He stated that during the day he was anxious and tense.  He reported some startle response and hypervigilance.  He stated that he experienced some depression, loss of energy and loss of interest.  He stated that when he was not busy he experienced some depression.  He stated that he was irritable and short tempered.  The Veteran reported intrusive memories and avoidance.  

Socially, the Veteran reported that he lived with his wife and could take care of his activities of daily living.  He stated that he went to church.  

Mental status examination demonstrated that the Veteran was neatly groomed and dressed and behaved normally.  The Veteran was found to be pleasant, cooperative and polite.  Speech was spontaneous and logical.  There was no pressured speech, flight of ideas or loose associations.  The Veteran communicated well.  There were no hallucinations, delusions, paranoia, or ideas of reference found.  The Veteran was not found to be homicidal or suicidal.  There was some depression and some anxiety, there were no panic attacks.  The Veteran was oriented and alert.  Judgment was noted as good and insight was reported as fair.  A diagnosis of PTSD and GAF score of 50 were provided.

The above-cited medical evidence reflects that, from April 14, 2005 to April 4, 2007, the Veteran's PTSD has primarily been manifested by depressed mood, anxiety, panic attacks, chronic sleep impairment, isolation, disturbances of motivation in mood, some social isolation, irritability, hypervigilance, avoidance and nightmares, these symptoms reflect occupational and social impairment with reduced reliability and productivity.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned 50 percent disability rating.  

Accordingly, the Board finds that, for the period between April 14, 2005 and April 3, 2007, a higher 70 percent disability rating  for PTSD is not warranted.  

At no point, throughout the period considered, has the Veteran's PTSD met the criteria for the next higher 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  The objective medical evidence does not show such symptoms such as:  active suicidal ideation, impaired judgment, obsessional rituals, illogical speech, near-continuous panic, and spatial disorientation, neglect of personal appearance and hygiene, or inability to establish effective relationships.

Notably the record has demonstrated some decrease in social functioning, however the Veteran is shown to have a good family relationship and a few friends and demonstrates that he attended functions such as church during the period on appeal.  While some panic and depression are reported by the Veteran, this was not shown to demonstrate the level of symptoms associated with the 70 percent rating and the Veteran is shown repeatedly to be able to function independently effectively.  

The record reflects that the Veteran's PTSD has been productive of difficulty in establishing and maintaining effective relationships, which is most consistent with the criteria for a 50 percent rating.

Regarding Dr. E.H's notation of occasional illusions and hallucinations, the Board does not find such reports to represent "persistent delusions or hallucinations" as indicated in the criteria for a 100 percent rating for psychiatric disability or and it is noted that VA examiners did not note hallucinations on examination.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD depression are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that none of the GAF scores assigned since the effective date of the award of service connection, alone, provides a basis for assigning a rating in excess of 50 percent for PTSD for any period on appeal.  The Board is cognizant of the Veteran's wide range in the Veteran's GAF scores, ranging between 35 and 60.  

A GAF score ranging from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure or irrelevant) or major impairment in several areas, such as work, school, , family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

Other than the GAF of 35, most of the assigned GAFs are consistent with, or, at least consistent with no greater impairment, than that contemplated in the assigned, 50 percent rating.  In this case, the Board affords notes that the lowest GAF score, 35, is meant to demonstrate symptoms which are simply not demonstrated by the evidence of record.  The Veteran's judgment is consistently shown as good, he is not shown to be out of touch with reality and while his social ability is shown to be diminished, he has a good relationship with his family and some friends.  In this regard, the Board finds that the symptoms described by Dr. E.H. and his VA examiners are inconsistent with the GAF score of 35.  Further, the Board notes that in his examination report, Dr. E.H. did not explain why such a low GAF score was provided.  

Because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture here.  While some social and occupational impairment is conceded, the extent of such impairment is properly reflected by the 50 percent evaluation. 

Based on the foregoing, the Board finds that for the period between April 14, 2005 and April 3, 2007 the Veteran's psychiatric symptomatology most nearly approximates the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating have not been met, it logically follows that the criteria for higher rating of 100 percent likewise are not met.

For all the foregoing reasons, there is no basis for staged rating, pursuant to Fenderson, for the period under consideration, and that a higher initial rating for PTSD for this period must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 50 percent for PTSD for the period from April 14, 2005 to April 3, 2007, is denied.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Board finds that, in view of the time elapsed since the Veteran's April 2007 VA examination, more contemporaneous medical findings are needed to evaluate the present nature and severity of the Veteran's service-connected PTSD on appeal.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim for a higher rating PTSD.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Fayetteville VA Medical Center (VAMC) dated through November 16, 2006.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of the claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any outstanding records of treatment for right shoulder disability from the Fayetteville VAMC since November 16, 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the remaining claim for higher rating for PTSD should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Fayetteville VAMC any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since November 16, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since the April 2007 VA examination, the Veteran's service-connected psychiatric disability has changed in severity; and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited above) is appropriate).  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


